1

2

3

4

5

6

7                       UNITED STATES DISTRICT COURT

8                      EASTERN DISTRICT OF CALIFORNIA

9                               ----oo0oo----

10

11   REBECCA ENOS, an individual           No. 2:18-cv-2995 WBS EFB
12                Plaintiff,

13       v.                                ORDER
14   HARTFORD LIFE INSURANCE COMPANY
     and DOES 1 to 100,
15
                  Defendants.
16

17
                                ----oo0oo----
18

19              In light of plaintiff’s request to modify the

20   scheduling order (Docket No. 20), a Scheduling Conference is

21   hereby set for June 24, 2019, at 1:30 p.m. in Courtroom 5 of this

22   court.   The parties shall file an amended joint status report on

23   or before June 10, 2019.   The court’s previously-issued pretrial

24   scheduling order (Docket No. 19) and all dates set therein are

25   VACATED.

26              IT IS SO ORDERED.

27   Dated:   May 21, 2019

28
                                       1
